cca_2015022712214510 id uilc number release date from sent friday date to cc bcc subject tribal_general_welfare_exclusion_act postu-105138-15 ------ input on initial refund issues dear ---------- following is our tentative conclusion on the questions involving refund statute_of_limitations and amounts available for credit or refund for this act we can be more definitive once ita has provided their opinions sec_2 of p l 128_stat_1884 the tribal_general_welfare_exclusion_act the act provides a general_rule that this statute applies to taxable years for which the period of limitation on refund_or_credit under sec_6511 has not expired presumably this means has not expired as of the date the statute was enacted date sec_2 provides a one year statute_of_limitations waiver stating that if the period of limitation on credit or refund resulting from this statute expires before date refund_or_credit of the overpayment resulting from the statute may be allowed if a claim is made by date sec_6511 provides a period of limitation on filing claim and requires that a claim be filed within the later of years from the return filing_date or years from the time the tax was paid or if no return was filed within years from the payment_date sec_2 of the act operates to extend the statute_of_limitations for filing a claim_for_refund_or_credit for any_tax years that were open on date so for any such open_year a claim will be considered timely if filed by date while sec_6511 and act sec_2 address the timeliness of refund claims sec_6511 addresses what payments are refundable or creditable providing in sec_6511 that a timely refund claim is a prerequisite to providing a credit or refund the act only addresses extending the statute of limitation on filing a claim and only addresses which refund claims are timely it does not address what payments may be refundable on the date the taxpayer submits the claim sec_6511 provides limits on the payments that may be refunded or credited and nothing in the statute overrules the usual limitation for these claims accordingly even though a refund claim may be timely on date it would only reach payments made within years of the claim plus the period of any filing extension and then only if the actual claim filing_date were within years of the return filing_date but if the actual claim filing_date were more than years after the return filing_date then the refund_or_credit would be limited to those payments made within years of the claim filing_date even though the act may have made the refund claim itself timely while we recognize that an argument can be made that act sec_2 opens the period for claiming a refund even for years that were closed on the date of enactment that interpretation would contradict the plain language of act sec_2 which is disfavored in statutory construction moreover the first sentence in the penultimate paragraph of rep nunes’ floor statement says that the act is effective for tax years with an open refund period on the enactment_date the second sentence then promises that taxpayers will have an additional year after enactment to claim a refund with respect to any such open_year the such in the second sentence refers back to the open years in the first sentence and like the statute limits the universe of timely claims to those that would have been timely on the date of enactment i e years for which the refund_or_credit statute of limitation under sec_6511 had not already expired as of the date of enactment if needed we will provide more formal advice on this and other pending issues related to this act best ------- ------------------------------------------------ ------------------------------------ ----------------------------------- ------------------------------------------------
